Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to amendment filed on 12/3/20. Claim 1 is pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claim 1 has been amended. Claim 2 is cancel. 

Examiner’s Note
Because of applicant didn’t claim the continuity data in timely manner see M327 communication sent on11/3/20: “The priority or continuity claim has not been entered because it was not filed during the required time period. Applicant may wish to consider filing a petition to accept an unintentionally delayed claim for priority. See 37 CFR 1.55 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2016/0149769 A1), hereinafter “Joshi”.

As to claim 1, Joshi disclose a method of facilitating dynamic bilateral generation of a service level agreement between a service consumer and a service provider, wherein the service consumer interacts with a graphical user interface, the graphical user interface being generated and rendered on a display of an electronic device, by executing a software product on a computing hardware of the electronic device, the computing hardware, graphical user interface and the software product being implemented on a service consumer computer system that is operatively connected to a network of remote internet computers, and a plurality of remote service 
providers accessible by the network of remote internet computers (Joshi, Abstract,  ¶ [0010, 0032], claim 1), the method comprising the following steps: 
i. rendering within the graphical user interface a request for service object, a discover services object, a negotiate service level agreement object, a compose services object, a service attributes object, and a data and security policies object (Joshi, ¶ [0010, 0032], claim 1);  
ii.  generating an initial soft constraint comprising at least four (4) initial requirements on the service consumer computer system to validate an initial search using a generated search agent Consumer Search Agent 1 (CSA1) (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1), said initial requirements selected from the group consisting of: service begin date: service end date: respond-by date; service cost (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0165-0177], Table 1 & 2); pricing model; currency; (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0165-0177], Table 1 & 2); availability; backup; location (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0165-0177], Table 1 & 2); data deletion (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0165-0177], Table 1 & 2); encryption: storage interface; virtual machine (VM) separation; compliance with Trusted Internet Connection (TIC) connection; Cloud Connection Evaluation Assurance Level (CC EAL); Cloud instance size; Cloud instance speed; Cloud instance cores; security capability; security requirement; security incident reporting; audit support; business continuity plan; support escalation time; outage notification: recovery time; resolution time; response time; scheduled maintenance; support timeframe; number of processors; speed of processor; type of Cloud service is infrastructure, software, platform; Cloud deployment is public, private, hybrid, or community; Service domain is computing, healthcare or financial; privacy; type of device support; OS support; language support: human agent experience: human agent skill level: human agent location; human agent nationality; human agent work permit; data deletion; multi-tenancy: data quality; standards adherence; certifications; government regulation adherence; user authentication; access service is Simple Object Access Protocol (SOAP) or Representational State Transfer (REST); automation tools: Content Delivery Network (CDN); business intelligence database; software application development and testing tools; billing; collaboration; Customer Relationship Management (CRM); document management; Enterprise Resource Planning (ERP); software libraries for an abstraction layer; Distributed cache; and MapReduce software bases;  
(iii) said CSA1 executing a search for providers which provide service according to the initial requirements by sending a request to the plurality of remote service providers (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1), said (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], Table 1 & 2), and said CSA1 sending a Service Provider Identity Requested notification to a plurality of service provider graphical user interfaces with the initial requirements  (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1), said initial requirements in a machine understandable knowledge representation language to automatically generate a document that uses the initial soft constraint by detecting a selection of one or more service attribute constraints within the service attributes graphical object (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1), and detecting a selection of one or more data and security policy constraints within the data and security policies graphical object (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1), the machine understandable knowledge representation language selected from the group consisting of: RDF, OWL, and the functional equivalents of RDF and OWL said Provider Identity Requested notification sent using semantic web technology to form a federated SPARQL query cloud agent representing the initial requirements group and sending a Request for Service from the service consumer computer system to the plurality of remote service providers, wherein said Request for Service specifies the initial requirements of the initial soft constraint (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0193], claim 1, Table 1 & 2);  
(iv) receiving at the computer system of the service consumer a list of matching 
services for service providers that match the initial requirements, and 
(Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0195], claim 1, Table 1 & 2);  
(v) generating Consumer Search Agent 2 (CSA2) on the service consumer computer 
system by relaxing one requirement and forming requirements R1+2+3+4, said CSA2 
executing a search for providers which provide service according to requirements R1+2+3+4 by sending a second request to the plurality of remote service providers (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), said CSA2 generating a list of possible providers from each second reply received from the plurality of remote service providers, said CSA2 receiving each second reply and displaying a second No Matches-notification to the service consumer graphical user interface, and said CSA2 sending a Provider Counteroffer Requested notification to the plurality of service provider computer systems with the requirements R1+2+3+4 (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), said requirements R1+2+3+4 comprising a combination of functional and non-functional requirements in a machine understandable knowledge representation language to automatically generate a document that uses the requirements by detecting a selection of one or more service attribute constraints within the service attributes graphical object (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), and detecting a selection of one or more data and security policy constraints within the data and security policies graphical object, the machine understandable knowledge representation language selected from the group consisting of: RDF, OWL, and the functional equivalents of RDF and OWL (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), said Provider Counteroffer Requested notifications (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1);  

(v) generating Consumer Search Agent 2 (CSA2) on the service consumer computer system by relaxing one requirement and forming a first relaxed requirements, said CSA2 executing a search for providers which provide service according to first relaxed requirements by sending a second request to the plurality of remote service providers (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1), said CSA2 generating a list of possible providers from each second reply received from the plurality of remote service providers (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1), said CSA2 receiving each second reply and displaying a second No Matches-notification to the service consumer graphical user interface (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1), and said CSA2 sending a Provider Counteroffer Requested notification to the plurality of service provider computer systems with the first relaxed requirements, said first relaxed requirements in a machine understandable knowledge representation language to automatically generate a document that uses the requirements by detecting a selection of one or more service attribute constraints within the service attributes graphical object (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1), and detecting a selection of one or more data and security policy constraints within the data and security policies graphical (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1), said Provider Counteroffer Requested notifications sent using semantic web technology to form a federated SPARQL query cloud agent representing the requirements and sending a Request for Service from the service consumer computer system to the plurality of remote service providers, wherein said Request for Service specifies the first relaxed requirements (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1); 
(vi) generating a Provider Search Agent (PSA1) to obtain provider capacity, market availability, and market pricing by sending a request to each service provider computer system listed in the second list of possible providers (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1, Table 1& 2); 
(vii) receiving data from the PSA1 comprising provider capacity, market availability, and market pricing and sending the PSA1 data to each service provider computer system that responds to the PSA1 request, and generating a Service Provider Counteroffer having second relaxed requirements from at least one service provider computer system (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1, Table 1 & 2); 
(viii) sending the Service Provider Counteroffer having the second relaxed requirements to the service consumer computer system and displaying on the GUI for evaluation (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1, Table 1 & 2); 
(Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1, Table 1& 2), said R-CSA1 generating a R-CSA1 list of possible providers from each R-CSA1 reply received from the plurality of remote service provider computer systems, said R-CSA1 receiving each R-CSA1 reply and displaying the R-CSA1 reply to the service consumer graphical user interface (Joshi, ¶ [0086, 0110-0116, 0124, 0127-0128, 0136, 0141, 0181-0182, 0190-0197], claim 1, Table 1& 2); 
(x) automatically generating a Service Level Agreement 1 (SLA1) if one of the R- CSA1 replies is a match to the initial requirements and sending the SLA1 to the remote service provider computer system that sent the match and sending an End Negotiation notification to the remaining remote service provider computer systems (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), or generating a re-check CSA2 (R-CSA2) on the service consumer computer system if none of the R-CSA1 replies is a match to the initial requirements and executing a R-CSA2 search for providers which provide service according to the first relaxed requirements by sending a R-CSA2 request to each of the plurality of remote service provider computer systems that did not generate counteroffer for the second relaxed requirements, said R-CSA2 generating a R-CSA2 list of possible providers from each R-CSA2 reply received from the plurality of remote service provider computer systems (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), said R-CSA2 receiving each R-CSA2 reply and displaying each R-CSA2 reply to the service consumer graphical user (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); 
(xi) automatically generating a Service Level Agreement 2 (SLA2) if one of the R- CSA2 replies is a match to the first relaxed requirements and sending the SLA2 to the remote service provider computer system that sent the match and sending an End Negotiation notification to the remaining remote service provider computer systems (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), or generating CSA3 Service Consumer Counteroffer having third relaxed requirements on the service consumer computer system if none of the R-CSA2 replies is a match to CSA2 having the first relaxed requirements, and sending the CSA3 service consumer counteroffer to the plurality of remote service provider computer systems; 
(xii) generating a Provider Search Agent 2 (PSA2) to obtain updated service provider capacity, updated market availability, and updated market pricing by sending a request to each service provider computer system listed in the second list of possible providers (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); 
(xiii) receiving updated data from the PSA2 comprising updated provider capacity, updated market availability, and updated market pricing and sending the updated data to each service provider computer system that responds to the PSA2 request (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); 
(xiv) automatically generating a Service Level Agreement 3 (SLA3) on the remote service provider computer system that sent the match if one of the CSA3 replies is a match to the third relaxed requirements and sending the SLA3 to the service consumer computer system, and the service consumer computer system sending an End Negotiation notification to the remaining (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), or generating a second re-check CSA2 (SR-CSA2) on the service consumer computer system if none of the CSA3 replies is a match to the third relaxed requirements and executing a SR-CSA2 search for providers which provide service according to the first relaxed requirements by sending a SR-CSA2 request to each of the plurality of remote service provider computer systems that did not generate counteroffer for the second relaxed requirements, said SR-CSA2 generating a SR-CSA2 list of possible providers from each SR-CSA2 reply received from the plurality of remote service provider computer systems, said SR-CSA2 receiving each SR-CSA2 reply and displaying each SR-CSA2 reply to the service consumer graphical user interface; 
(xv) automatically generating a Service Level Agreement 4 (SLA4) on the service consumer computer system if one of the SR-CSA2 replies is a match to the first relaxed requirements and sending the SLA4 to the service provider computer system that sent the match, and the service consumer computer system sending an End Negotiation notification to the remaining remote service provider computer systems (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), or automatically generating a Service Level Agreement 5 (SLA5) with the remote service provider computer system in Step (vii) that generated Service Provider Counteroffer having the second relaxed requirements  if none of the SR-CSA2 replies is a match to SR-CSA2 having the first relaxed requirements, and sending the SLA5 to the service provider computer system in Step (vii) that sent the match (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), and the service consumer computer system sending an End Negotiation notification to the remaining remote (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); 
wherein the step of sending in each of the steps is performed by generating a secondary federated SPARQL query cloud agent, wherein the secondary federated SPARQL query cloud agent is a Request for Service (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1);
wherein the first relaxed requirements comprise a partial match of the initial requirements (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), wherein the second relaxed requirements comprise a partial match of the first relaxed requirements and a partial match of the initial requirements (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1), wherein the third relaxed requirements comprise a partial match of the second relaxed requirements and a partial match of the first relaxed requirements and a partial match of the initial requirements (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); 
wherein the service consumer computer system is in direct communication with the plurality of service provider computer systems and free of an intermediary service level agreement broker (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1); and, wherein the service specified by the requirements is not a pre-existing service and is not specified until the service level agreement is generated (Joshi, ¶ [0011, 0012, 0110-0116, 0124, 0127-0128, 0133, 0190-0197], claim 1).

Response to Arguments


(A) Applicant argues "Claims 1 and 2 were rejected as not novel over applicant's own published application, made possible by the typo or website glitch that left the word "CON" off the original ADS. As stated, applicant has submitted a petition under 37 CFR 1.78 and the required fee to correct the ADS to include the word "CON" and thereby correct the priority claim that was included in the original ADS. Accordingly, applicant respectfully requests that the Office reconsider and withdraw all pending rejections in view of the amendments and remarks provided herein.  ” (from remarks page 11).
As to point (A), Examiner respectfully disagrees, applicants petition decision has been dismissed.  See petition decision 2/23/21.

Examiner has withdrawn 112 rejections.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Dawson et al. (US 2011/0145153) – Discloses provides a solution for agreement/contract negotiations within a Cloud computing environment.  Specifically, under the present invention, a resource requirement for performing a task for a first Cloud partner is assessed.  Once the resource requirement is known, it can be determined whether a shortfall exists between available resources of the first Cloud partner and the resource requirement.  If so, a master agreement with a second Cloud partner is identified to address the shortfall.  Typically, the master agreement specifies at least a minimum service requirement and a maximum price for the second Cloud partner to provide resources to address the shortfall.  If the terms are agreeable to both Cloud partners, a contract between the two can be formed (e.g., digitally) based on the master agreement.
b. Konopnicki et al. (US Patent 7,756,772 B1) – Discloses a first intention for a first party and a second intention for a second party are provided.  Each intention features a number of components.  The first intention is compared with the second intention.  The relationship between the parties is determined according to the first and second intentions when the first intention matches with the second intention.
c. Dan et al. (US Patent 7,490,058 B2) – Discloses a negotiation meta contract is used to specify a negotiation protocol which is to be followed by the negotiating companies.  An automatic negotiation is conducted between one or more applications of each of the several companies, according to the negotiation meta contract in response to a request.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/2/21